DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraphs 0056, 0059, 0064-0065, and 0068. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 3 objected to because of the following informalities:  “processing parts” in line 1 should read --processable parts--.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  “wherein the creating” in line 1 should read --wherein creating the--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the claim recites the limitation “the method as in claim 8” in line 1. Claim 8 cannot be dependent on itself. For the purpose of examination, Examiner has adopted the understanding that claim 8 depends on claim 7. 

Regarding claim 20, the claim recites the limitation “at least one SDSF traversal criterion” in line 1. The rest of the claim mentions two different SDSF traversal criterion, so it is unclear if those two different SDSF traversal criterion combined is one criterion or if the “at least one” criterion is actually “at least two”. For the purpose of examination, Examiner has adopted the understanding that the at least one SDSF traversal criterion” in line 1 is actually “at least two SDSF traversal criterion”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta (US 10921817 B1) in view of Fathi (US 11043026 B1). 

Regarding claim 1, Kangaspunta teaches navigating at least one substantially discontinuous surface feature (SDSF) encountered by a transport device (TD), the TD traveling a path over a surface, the surface including the at least one SDSF, the path including a starting point and an ending point (Kangaspunta, Col. 4, Lines 26-30, “In some examples, the vehicle 102 may be configured to travel across a surface 104 (e.g., a road surface, a drivable surface, and/or a navigable surface, etc.), for example, to transport people and/or cargo from a first location to a second location.” AND Cols. 5-6, Lines 37-42, “represents a navigable surface for the vehicle 102, and/or to determine whether a LIDAR blob (and/or a set of points of a 3D point cloud) represents an obstacle to the vehicle 102… but rather may represent a navigable surface for the vehicle 102. Such LIDAR returns may be filtered out from data that is used to plan a trajectory and/or a route of the vehicle 102 in some embodiments”); accessing point cloud data representing the surface; filtering the point cloud data; forming the filtered point cloud data into processable parts (Kangaspunta, Cols. 6-7, Lines 43-3, “For instance, the filter component 138 may cause the vehicle computing system 134 to project, onto the image 148, data associated with points 142 of the LIDAR blob 140 to identify projected pixels, e.g., as described herein with reference to FI GS. 3, 4, 7, and 10. The filter component 138 may cause the vehicle computing system 134 to query pixel classification probability distributions based at least in part on the projected pixels. In some implementations, at least a portion of the environment may be voxelized to generate a 3D representation comprising voxels”); 
Kangaspunta does not teach merging the processable parts into at least one concave polygon; locating and labeling the at least one SDSF in the at least one concave polygon, the locating and labeling forming labeled point cloud data; creating graphing polygons based at least on the at least one concave polygon.
Fathi teaches merging the processable parts into at least one concave polygon; locating and labeling the at least one SDSF in the at least one concave polygon, the locating and labeling forming labeled point cloud data; creating graphing polygons based at least on the at least one concave polygon (Fathi, Cols. 27-28, Lines 65-33, “Further 3D data from which wireframe renderings can be derived includes vector data models. A vector data model is representation of a scene using points, lines, and polygons… The wireframe renderings can be used to provide both labeled data in 3D space that are known to be edges, vertices, or planes and labeled pixels in 2D images”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta with merging the processable parts into a concave polygon and locating and labeling SDSFs in the concave polygon forming labeled point cloud data of Fathi in order to train a machine learning or image processing algorithm of Kangaspunta (Kangaspunta, Col. 17, Lines 3-20, “The image may be scaled, and the scaled image may be passed into a second machine learned algorithm trained to output confidence scores for corresponding pixels in the scaled image belonging to the classification(s)”. Machine learning algorithms need a substantial amount of training in order to recognize feature of an element such as vertices, edges, or planes. The locating and labeling of SDSFs can be achieved after the algorithm are accurate enough to detect these features. As stated in Fathi, “The wireframe renderings can be used to provide both labeled data in 3D space that are known to be edges, vertices, or planes and labeled pixels in 2D images that are the corresponding projected versions of the identified vertices, edges, or planes which can then be used for supervised, semisupervised and unsupervised learning purposes” (Fathi, Col. 28, Lines 27-33). 
The combination of Kangaspunta and Fathi further teaches choosing the path from the starting point to the ending point based at least on the graphing polygons, the TD traversing the at least one SDSF along the path (Kangaspunta, Cols. 18-20, Lines 62-26, “can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 1102 and/or a classification of the entity as an entity type ( e.g., car, pedestrian, cyclist, animal, building, tree, road surface, curb, sidewalk, unknown, etc.)… In general, the planning component 1124 can determine a path for the vehicle 1102 to follow to traverse through an environment… individual "surfels" (e.g., polygons associated with individual color and/or intensity)”).

Regarding claim 10, Kangaspunta teaches a system for navigating at least one substantially discontinuous surface feature (SDSF) encountered by a TD, the TD traveling a path over a surface, the surface including the at least one SDSF, the path including a starting point and an ending point (Kangaspunta, Col. 4, Lines 26-30, “In some examples, the vehicle 102 may be configured to travel across a surface 104 (e.g., a road surface, a drivable surface, and/or a navigable surface, etc.), for example, to transport people and/or cargo from a first location to a second location.” AND Cols. 5-6, Lines 37-42, “represents a navigable surface for the vehicle 102, and/or to determine whether a LIDAR blob (and/or a set of points of a 3D point cloud) represents an obstacle to the vehicle 102… but rather may represent a navigable surface for the vehicle 102. Such LIDAR returns may be filtered out from data that is used to plan a trajectory and/or a route of the vehicle 102 in some embodiments.”); the system comprising: sensors; a map processor; a power base; a device controller (Kangaspunta, Cols. 6-7, Lines 43-3, “For instance, the filter component 138 may cause the vehicle computing system 134 to project, onto the image 148, data associated with points 142 of the LIDAR blob 140 to identify projected pixels, e.g., as described herein with reference to FI GS. 3, 4, 7, and 10. The filter component 138 may cause the vehicle computing system 134 to query pixel classification probability distributions based at least in part on the projected pixels. In some implementations, at least a portion of the environment may be voxelized to generate a 3D representation comprising voxels.”); and a sixth processor choosing the path from the starting point to the ending point based at least on the graphing polygons, the TD traversing the at least one SDSF along the path (Kangaspunta, Col. 4, Lines 26-30, “In some examples, the vehicle 102 may be configured to travel across a surface 104 (e.g., a road surface, a drivable surface, and/or a navigable surface, etc.), for example, to transport people and/or cargo from a first location to a second location.” AND Cols. 5-6 Lines 37-42 “represents a navigable surface for the vehicle 102, and/or to determine whether a LIDAR blob (and/or a set of points of a 3D point cloud) represents an obstacle to the vehicle 102… but rather may represent a navigable surface for the vehicle 102. Such LIDAR returns may be filtered out from data that is used to plan a trajectory and/or a route of the vehicle 102 in some embodiments.”). 
Kangaspunta does not teach a first processor accessing point cloud data representing the surface; a filter filtering the point cloud data; a second processor forming processable parts from the filtered point cloud data.
Fathi teaches a first processor accessing point cloud data representing the surface; a filter filtering the point cloud data; a second processor forming processable parts from the filtered point cloud data (Fathi, Cols. 27-28, Lines 65-33, “Further 3D data from which wireframe renderings can be derived includes vector data models. A vector data model is representation of a scene using points, lines, and polygons… The wireframe renderings can be used to provide both labeled data in 3D space that are known to be edges, vertices, or planes and labeled pixels in 2D images”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta with accessing and filtering point cloud data and forming processable parts from the filtered point cloud data of Fathi in order to train a machine learning or image processing algorithm of Kangaspunta (Kangaspunta, Col. 17, Lines 3-20, “The image may be scaled, and the scaled image may be passed into a second machine learned algorithm trained to output confidence scores for corresponding pixels in the scaled image belonging to the classification(s)”. In order to have a machine learning algorithm recognize objects or features in the environment, it is necessary to train the algorithm with processable parts from the filtered point cloud data. These smaller chunks of data will allow the algorithm to learn and distinguish vertices, edges, or planes of a certain feature from other different features. As stated in Fathi, “the wireframe renderings can be used to provide both labeled data in 3D space that are known to be edges, vertices, or planes and labeled pixels in 2D images that are the corresponding projected versions of the identified vertices, edges, or planes which can then be used for supervised, semisupervised and unsupervised learning purposes (Fathi, Col. 28, Lines 27-33).
The combination of Kangaspunta and Fathi further teaches a third processor merging the processable parts into at least one concave polygon; a fourth processor locating and labeling the at least one SDSF in the at least one concave polygon, the locating and labeling forming labeled point cloud data; a fifth processor creating graphing polygons (Kangaspunta, Cols. 18-20, Lines 62-26, “can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 1102 and/or a classification of the entity as an entity type ( e.g., car, pedestrian, cyclist, animal, building, tree, road surface, curb, sidewalk, unknown, etc.)… In general, the planning component 1124 can determine a path for the vehicle 1102 to follow to traverse through an environment… individual "surfels" (e.g., polygons associated with individual color and/or intensity)”);

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta and Fathi, as applied to claims 1 and 10 above, and further in view of Lechner (DE 102014110413 A1).

Regarding claim 2, the combination of Kangaspunta and Fathi, as applied to claim 1 above, does not teach the filtering the point cloud data comprises: conditionally removing points representing transient objects and points representing outliers from the point cloud data; and replacing the removed points having a pre-selected height.
Lechner teaches the filtering the point cloud data comprises: conditionally removing points representing transient objects and points representing outliers from the point cloud data (Lechner, Pages 9-10, Paragraphs 5-1, “In particular, due to transient effects of the regulator, some measurements deviate considerably from the actual value. Unlike simple white noise, the signal cannot readily be used to correct the average for correction. Therefore, from the reference current data, those data are eliminated which exceed or fall below predetermined limit values as outliers” AND Page 19, Paragraph 3, “This mean 49 shows some outliers, which are based for example on controller inaccuracies and transient response. By means of a suitable limiting circuit, outliers of in 10b shown species are removed from the respective point clouds”); and replacing the removed points having a pre-selected height (Lechner, Page 10, Paragraph 2, “after removing data exceeding predetermined upper and lower limits… the respective absolute height varies depending on the respective median value. Only those correction data which lie within the band are used”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta and Fathi with removing points representing transient object or outliers from the point cloud data and replacing points of a pre-selected height of Lechner in order to reduce noise in the data. Gathering motor data involves some points that are associated with outliers and/or transient objects. These points detract from the controls ability to give an accurate point cloud reading of the motor, so outliers and transient responses are removed as well as points that are above or below a certain height from the median. Applying this method of point cloud outlier removal to the transport device would benefit it by giving more accurate point cloud data. 

Regarding claim 3, the combination of Kangaspunta, Fathi, and Lechner teaches forming processing parts comprises: segmenting the point cloud data into the processable parts (Kangaspunta, Cols. 6-7, Lines 43-3, “For instance, the filter component 138 may cause the vehicle computing system 134 to project, onto the image 148, data associated with points 142 of the LIDAR blob 140 to identify projected pixels, e.g., as described herein with reference to FI GS. 3, 4, 7, and 10. The filter component 138 may cause the vehicle computing system 134 to query pixel classification probability distributions based at least in part on the projected pixels. In some implementations, at least a portion of the environment may be voxelized to generate a 3D representation comprising voxels”); and removing points of a pre-selected height from the processable parts (Lechner, Page 10, Paragraph 2, “after removing data exceeding predetermined upper and lower limits… the respective absolute height varies depending on the respective median value. Only those correction data which lie within the band are used”). 

Regarding claim 11, the combination of Kangaspunta and Fathi, as applied to claim 10 above, does not teach the filter comprises: a seventh processor executing code including: conditionally removing points representing transient objects and points representing outliers from the point cloud data; and replacing the removed points having a pre-selected height.
Lechner teaches the filter comprises: a seventh processor executing code including: conditionally removing points representing transient objects and points representing outliers from the point cloud data (Lechner, Pages 9-10, Paragraphs 5-1, “In particular, due to transient effects of the regulator, some measurements deviate considerably from the actual value. Unlike simple white noise, the signal cannot readily be used to correct the average for correction. Therefore, from the reference current data, those data are eliminated which exceed or fall below predetermined limit values as outliers” AND Page 19, Paragraph 3, “This mean 49 shows some outliers, which are based for example on controller inaccuracies and transient response. By means of a suitable limiting circuit, outliers of in 10b shown species are removed from the respective point clouds”); and replacing the removed points having a pre-selected height (Lechner, Page 10, Paragraph 2, “after removing data exceeding predetermined upper and lower limits… the respective absolute height varies depending on the respective median value. Only those correction data which lie within the band are used”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta and Fathi with removing points representing transient object or outliers from the point cloud data and replacing points of a pre-selected height of Lechner in order to reduce noise in the data. Gathering motor data involves some points that are associated with outliers and/or transient objects. These points detract from the controls ability to give an accurate point cloud reading of the motor, so outliers and transient responses are removed as well as points that are above or below a certain height from the median. Applying this method of point cloud outlier removal to the transport device would benefit it by giving more accurate point cloud data. 

Regarding claim 12, the combination of Kangaspunta, Fathi, and Lechner, teaches the second processor includes executable code comprising: segmenting the point cloud data into the processable parts (Kangaspunta, Cols. 6-7, Lines 43-3, “For instance, the filter component 138 may cause the vehicle computing system 134 to project, onto the image 148, data associated with points 142 of the LIDAR blob 140 to identify projected pixels, e.g., as described herein with reference to FI GS. 3, 4, 7, and 10. The filter component 138 may cause the vehicle computing system 134 to query pixel classification probability distributions based at least in part on the projected pixels. In some implementations, at least a portion of the environment may be voxelized to generate a 3D representation comprising voxels”); and removing points of a pre-selected height from the processable parts (Lechner, Page 10, Paragraph 2, “after removing data exceeding predetermined upper and lower limits… the respective absolute height varies depending on the respective median value. Only those correction data which lie within the band are used”). 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta and Fathi, as applied to claims 1 and 10 above, and further in view of Shuji (JP 2018181047 A). 

Regarding claim 4, the combination of Kangaspunta and Fathi, as applied to claim 1 above, teaches determining initial drivable surfaces from the grown regions (Kangaspunta, Col. 3, Lines 6-21, “In some implementations, the LIDAR blob may be assigned to a class of object associated with a navigable space (e.g., a free space, a drivable surface, etc.)”); segmenting and meshing the initial drivable surfaces (Kangaspunta, Cols. 19-20, Lines 62-52, “In one example, a map can include a three-dimensional mesh of the environment… machine learning algorithms trained to identify and segment image data into semantic categories, including but not limited to, a drivable surface”); locating polygons within the segmented and meshed initial drivable surfaces; and setting at least one drivable surface based at least on the polygons (Fathi, Cols. 20-21, Lines 47-41, “Such relevant geometry could include vertices, edges, global or local 3D coordinates, length, direction, angle, surface area, enclosed volume, geo-coordinates, connectivity of different surfaces of one or more structures, occlusion and overlap between surfaces, and the like… the step of checking the characteristics of the resulting polygon(s), or portion thereof, obtained for each extracted (or isolated or resolved or segmented) primitive geometric surface against a library of existing shapes while or after the wireframe is generated”). 
The combination of Kangaspunta and Fathi does not teach reducing a size of the processable parts by analyzing outliers, voxels, and normals; growing regions from the reduced-size processable parts.
Shuji teaches reducing a size of the processable parts by analyzing outliers, voxels, and normals; growing regions from the reduced-size processable parts;(Shuji, Pages 15-16, Paragraphs 5-3, “The three-dimensional point group generation unit 13 combines the generated three-dimensional point group with noise by selecting a plurality of three-dimensional points regarded as the same three-dimensional point using the voxel grid filter described above. Adjustment processing such as removal of three-dimensional points that are outliers… the three-dimensional point group generation unit 13 estimates normal vectors of each of the three-dimensional points”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta and Fathi with analyzing outliers, voxels, and normals, and growing regions from the processable parts  of Shuji in order to reduce the processing time as well as creating a more accurate three dimensional shape model. When breaking down the three dimensional model into parts, it is easier to process the data. Also, outliers are eliminated, voxels are created by breaking the map into smaller parts, and normal vectors are created and stored. Using processable parts allows the map to be a highly accurate three dimensional representation of the real world. As stated in Shuji, “according to the three-dimensional shape model generating device of the present embodiment, the time required to generate a three-dimensional shape model is reduced and the three-dimensional shape of the object is compared to the conventional example. It is possible to generate a highly accurate three-dimensional shape model close to” (Shuji, Page 20, Paragraph  4). 


Regarding claim 13, the combination of Kangaspunta and Fathi, as applied to claim 10 above, teaches determining initial drivable surfaces from the grown regions (Kangaspunta, Col. 3, Lines 6-21, “In some implementations, the LIDAR blob may be assigned to a class of object associated with a navigable space (e.g., a free space, a drivable surface, etc.)”; segmenting and meshing the initial drivable surfaces (Kangaspunta, Cols. 19-20, Lines 62-52, “In one example, a map can include a three-dimensional mesh of the environment… machine learning algorithms trained to identify and segment image data into semantic categories, including but not limited to, a drivable surface”); locating polygons within the segmented and meshed initial drivable surfaces; and setting at least one drivable surface based at least on the polygons (Fathi, Cols. 20-21, Lines 47-41, “Such relevant geometry could include vertices, edges, global or local 3D coordinates, length, direction, angle, surface area, enclosed volume, geo-coordinates, connectivity of different surfaces of one or more structures, occlusion and overlap between surfaces, and the like… the step of checking the characteristics of the resulting polygon(s), or portion thereof, obtained for each extracted (or isolated or resolved or segmented) primitive geometric surface against a library of existing shapes while or after the wireframe is generated”). 
The combination of Kangaspunta and Fathi does not teach the third processor includes executable code comprising: reducing a size of the processable parts by analyzing outliers, voxels, and normals; growing regions from the reduced-size processable parts .
Shuji teaches the third processor includes executable code comprising: reducing a size of the processable parts by analyzing outliers, voxels, and normals; growing regions from the reduced-size processable parts (Shuji, Pages 15-16, Paragraphs 5-3, “The three-dimensional point group generation unit 13 combines the generated three-dimensional point group with noise by selecting a plurality of three-dimensional points regarded as the same three-dimensional point using the voxel grid filter described above. Adjustment processing such as removal of three-dimensional points that are outliers… the three-dimensional point group generation unit 13 estimates normal vectors of each of the three-dimensional points”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta and Fathi with analyzing outliers, voxels, and normals, and growing regions from the processable parts of Shuji in order to reduce the processing time as well as creating a more accurate three dimensional shape model. When breaking down the three dimensional model into parts, it is easier to process the data. Also, outliers are eliminated, voxels are created by breaking the map into smaller parts, and normal vectors are created and stored. Using processable parts allows the map to be a highly accurate three dimensional representation of the real world. As stated in Shuji, “according to the three-dimensional shape model generating device of the present embodiment, the time required to generate a three-dimensional shape model is reduced and the three-dimensional shape of the object is compared to the conventional example. It is possible to generate a highly accurate three-dimensional shape model close to” (Shuji, Page 20, Paragraph  4). 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta, Fathi, and Shuji, as applied to claims 4 and 13 above, and further in view of Shizuo (JP 2017167092A).

Regarding claim 5, the combination of Kangaspunta, Fathi, and Shuji, as applied to claim 4 above, teaches the locating and labeling the at least one SDSF comprises: sorting the point cloud data of the drivable surfaces according to a SDSF filter, the SDSF filter including at least three categories of points (Kangaspunta, Col. 20, Lines 35-52, “the segmentation component 136 can include one or more machine learning algorithms trained to identify and segment image data into semantic categories, including but not limited to, a drivable surface, free space (e.g., drivable surfaces) and/or non-free space, a vehicle, a pedestrian, a building, vegetation, and the like”). 
The combination of Kangaspunta, Fathi, and Shuji does not teach locating at least one SDSF point based at least on whether the at least three categories of points, in combination, meet at least one first pre-selected criterion. 
Shizuo teaches locating at least one SDSF point based at least on whether the at least three categories of points, in combination, meet at least one first pre-selected criterion (Shizuo, Pages 18-19, Paragraphs 4-2, “the points existing in the donut -shaped region having the center C .sub.β and the radius [R .sub.β −δ, R .sub.β +δ] are extracted. Then, the center C .sub.γ and radius R .sub.γ of the circle matching the extracted point group are calculated by the least square method. The cylinder search processing uses the circle (center.sub.Cγ , radius .sub.Rγ ) as a search result, and returns the processing to the caller”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta, Fathi, and Shuji with locating a SDSF point based on whether the point meets at least one first pre-selected criterion of Shizuo in order to classify edges or objects within an image. When a point or group of points within an image satisfy the donut or cylinder criterion, it is determined by the system that there is an edge or an object in that area. As stated in Shizuo, “it is necessary to perform laser scanning at a point density corresponding to the scale of the irregularities on the feature surface. In this regard, laser scanning performed from the ground such as a road using a vehicle or a tripod can realize a scanning density that can capture the shape of buildings, fences, signboards, signs, utility poles, etc. built near the road, for example” (Shizuo, Page 3, Paragraph 4). 

Regarding claim 14, the combination of Kangaspunta, Fathi, and Shuji, as applied to claim 13 above, teaches the fourth processor includes executable code comprising: sorting the point cloud data of the drivable surfaces according to a SDSF filter, the SDSF filter including at least three categories of points (Kangaspunta, Col. 20, Lines 35-52, “the segmentation component 136 can include one or more machine learning algorithms trained to identify and segment image data into semantic categories, including but not limited to, a drivable surface, free space (e.g., drivable surfaces) and/or non-free space, a vehicle, a pedestrian, a building, vegetation, and the like”). 
The combination of Kangaspunta, Fathi, and Shuji does not teach locating at least one SDSF point based at least on whether the at least three categories of points, in combination, meet at least one first pre-selected criterion. 
Shizuo teaches locating at least one SDSF point based at least on whether the at least three categories of points, in combination, meet at least one first pre-selected criterion (Shizuo, Pages 18-19, Paragraphs 4-2, “the points existing in the donut -shaped region having the center C .sub.β and the radius [R .sub.β −δ, R .sub.β +δ] are extracted. Then, the center C .sub.γ and radius R .sub.γ of the circle matching the extracted point group are calculated by the least square method. The cylinder search processing uses the circle (center.sub.Cγ , radius .sub.Rγ ) as a search result, and returns the processing to the caller”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta, Fathi, and Shuji with locating a SDSF point based on whether the point meets at least one first pre-selected criterion of Shizuo in order to classify edges or objects within an image. When a point or group of points within an image satisfy the donut or cylinder criterion, it is determined by the system that there is an edge or an object in that area. As stated in Shizuo, “it is necessary to perform laser scanning at a point density corresponding to the scale of the irregularities on the feature surface. In this regard, laser scanning performed from the ground such as a road using a vehicle or a tripod can realize a scanning density that can capture the shape of buildings, fences, signboards, signs, utility poles, etc. built near the road, for example” (Shizuo, Page 3, Paragraph 4). 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta, Fathi, and Shuji, and Shizuo, as applied to claims 5 and 14 above, and further in view of Shin (WO 2018159690 A1).

Regarding claim 6, the combination of Kangaspunta, Fathi, Shuji, and Shizuo, as applied to claim 5, does not teach creating at least one SDSF trajectory based at least on whether a plurality of the at least one SDSF points, in combination, meet at least one second pre-selected criterion.
Shin teaches creating at least one SDSF trajectory based at least on whether a plurality of the at least one SDSF points, in combination, meet at least one second pre-selected criterion (Shin, Page 10, Paragraph 2, “it can be set as an area set from the trajectory point sequence toward the outer side of the road .Furthermore, when the side surface of the tunnel, the ceiling surface, or the like is to be measured, a region sandwiched between two circular cylinders having different central radii can be used as the extraction region”).
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta, Fathi, Shuji, and Shizuo with creating at least one SDSF trajectory based on whether a plurality of points satisfy a second pre-selected criterion of Shin in order to create a trajectory and extraction regions where point cloud data is gathered. Having a region that satisfies the second criterion, by being between two circular cylinders, allows surface features to be detected. The point cloud data of these surface features can be gathered and analyzed. As stated in Shin, “a trajectory point sequence setting unit 120 acquires a trajectory point sequence at equal intervals from the trajectory point sequence data, an extraction area setting unit 130 sets, as extraction areas, a column area Ci and a parallelepiped area Hi that are geometric areas disposed at predetermined positions below a trajectory point Xi, and an approximate nearest neighbor search processing unit 140 and an extraction processing unit 150 extract, as the target point cloud data, point data that belong to this extraction area of the perimeter point cloud data” (Shin, Abstract). 

Regarding claim 15, the combination of Kangaspunta, Fathi, Shuji, and Shizuo, as applied to claim 14, does not teach the fourth processor includes executable code comprising: creating at least one SDSF trajectory based at least on whether a plurality of the at least one SDSF points, in combination, meet at least one second pre-selected criterion.
Shin teaches the fourth processor includes executable code comprising: creating at least one SDSF trajectory based at least on whether a plurality of the at least one SDSF points, in combination, meet at least one second pre-selected criterion (Shin, Page 10, Paragraph 2, “it can be set as an area set from the trajectory point sequence toward the outer side of the road .Furthermore, when the side surface of the tunnel, the ceiling surface, or the like is to be measured, a region sandwiched between two circular cylinders having different central radii can be used as the extraction region”).
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta, Fathi, Shuji, and Shizuo with creating at least one SDSF trajectory based on whether a plurality of points satisfy a second pre-selected criterion of Shin in order to create a trajectory and extraction regions where point cloud data is gathered. Having a region that satisfies the second criterion, by being between two circular cylinders, allows surface features to be detected. The point cloud data of these surface features can be gathered and analyzed. As stated in Shin, “a trajectory point sequence setting unit 120 acquires a trajectory point sequence at equal intervals from the trajectory point sequence data, an extraction area setting unit 130 sets, as extraction areas, a column area Ci and a parallelepiped area Hi that are geometric areas disposed at predetermined positions below a trajectory point Xi, and an approximate nearest neighbor search processing unit 140 and an extraction processing unit 150 extract, as the target point cloud data, point data that belong to this extraction area of the perimeter point cloud data” (Shin, Abstract). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta, Fathi, Shuji, Shizuo, and Shin as applied to claim 6 above, and further in view of Toshifumi (KR 20180100355 A) and Boris (WO 2012034236 A1).

Regarding claim 7, the combination of Kangaspunta, Fathi, Shuji, Shizuo, and Shin, as applied to claim 6 above, teaches creating at least one convex polygon from the at least one drivable surface, the at least one convex polygon including exterior edges (Fathi, Col. 31, Lines 57-67, “based on all or part of the metadata extractable from the wireframe such as surface areas, sematic attributes like ridge, gutter, gable, convex and concave” AND Col. 6, Lines 1-37, “In other words, the wireframe rendering can be an edge or skeletal representation of a real-world object which consists of points, lines, arcs, circle, and other curves that define the edges or center lines of objects”); smoothing the exterior edges (Fathi, Col. 6, Lines 1-37, “This 3D representation can be created by specifying each edge of the physical object where two mathematically continuous smooth surfaces meet, or by connecting an object's constituent vertices using straight lines or curves. In other words, the wireframe rendering can be an edge or skeletal representation of a real-world object which consists of points, lines, arcs, circle, and other curves that define the edges or center lines of objects”); adding the at least one SDSF trajectory to the at least one drivable surface (Kangaspunta, Cols. 18-19, Lines 18-46, “the localization component 1120, the perception component 1122, the semantic segmentation component 136, the planning component 1124, the one or more system controllers 1126, and the LIDAR filter component 138 can additionally, or alternatively, be accessible to the vehicle 1102 (e.g., stored on, or otherwise accessible by, memory remote from the vehicle 1102… In some examples, multiple trajectories can be substantially simultaneously generated (e.g., within technical tolerances) in accordance with a receding horizon technique, wherein one of the multiple trajectories is selected for the vehicle 1102 to navigate”). 
The combination of Kangaspunta, Fathi, Shuji, Shizuo, and Shin does not teach forming a driving margin based on the smoothed exterior edges. 
Toshifumi teaches forming a driving margin based on the smoothed exterior edges (Toshifumi, Page 13, Paragraph 2, “Therefore, the package H becomes the working area HA + the interposer HB + the interposer HB + the side holding HC + the side holding HC. The width Wb of the one leg HB and the width Wc of the side holding HC are set to be not more than twice the width of the working machine mounted on the traveling working vehicle 100”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta, Fathi, Shuji, Shizuo, and Shin with forming a driving margin based on the smoothed exterior edges of Toshifumi so that the working machine does not extend outside the boundary. Forming a driving margin gives the working machine extra room, so that it does not function outside of the boundaries. As stated in Toshifumi, “the width for ensuring that the working machine does not protrude out of the package is calculated as the minimum setting width” (Toshifumi, Page 13, Paragraph 2). 
The combination of Kangaspunta, Fathi, Shuji, Shizuo, Shin, and Toshifumi does not teach removing interior edges from the at least one drivable surface according to at least one third pre-selected criterion.
Boris teaches removing interior edges from the at least one drivable surface according to at least one third pre-selected criterion (Boris, Page 24, Paragraphs 00123-00127, “Long edges are deleted from the triangulation network to remove false connections (such as gaps between parallel wires) and to separate objects that are not supposed to be connected (such as parallel vertical poles)… Then one constructs a prism with the defined base (for example the convex hull best fit to a circle) and having a height equal to the chosen vertical step along the height of the pole”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta, Fathi, Shuji, Shizuo, Shin, and Toshifumi with removing interior edges according to a third pre-selected criterion of Boris in order to remove false connections or separate objects that are not supposed to be connected. The third pre-selected criterion corresponds to a cylinder with a circle and a height. A vertical pole is one object that is detected by this criterion. Pairs of vertical poles are then separated by deleting the interior edges connecting them. As stated in Boris, “Long edges are deleted from the triangulation network to remove false connections (such as gaps between parallel wires) and to separate objects that are not supposed to be connected (such as parallel vertical poles)” (Boris, Page 24, Paragraph 00123). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta, Fathi, Shuji, Shizuo, Shin, Toshifumi, and Boris, as applied to claim 7 above, and further in view of Afrouzi (US 11199853 B1).

Regarding claim 8, the combination of Kangaspunta, Fathi, Shuji, Shizuo, Shin, Toshifumi, and Boris, as applied to claim 7 above, does not teach the smoothing of the exterior edges comprises: trimming the exterior edges outward forming outward edges.
Afrouzi teaches the smoothing of the exterior edges comprises: trimming the exterior edges outward forming outward edges (Afrouzi, Cols. 104-105, Lines 62-33, “Path line 13008 passing through first internal space 13002 and outside space 13005 may be trimmed leaving only path line 13008 connecting the outer edge of first internal space 13002 to outer edge of outside space 13005 as shown in FIG. 130D. The processor of the VMP robot then marks opening in the wall 13001 as a doorway using an iterative process where theoretical doorway line 13009 perpendicular to path line 13008 connecting the outer edge of first internal space 13002 and the outer edge of outside space 13005 is fit to perimeter 13010). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta, Fathi, Shuji, Shizuo, Shin, Toshifumi, and Boris with trimming the exterior edges outward of Afrouzi in order to mark new areas discovered by the robot. When a robot discovers a new territory, it needs to trim the boundary edges in its point cloud outwards in order to incorporate this new area. This allows the robot to have a map of its old and new territories. As stated in Afrouzi, “The VMP robot may then cover second internal space 13003 within the first room 13000, but this time reaches closer to the boundaries detected. The processor of the VMP robot may record covered areas. For example, the processor may mark areas covered within a map or record coordinates corresponding to areas covered” (Afrouzi, Col. 105, Lines 2-8). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta, Fathi, Shuji, Shizuo, Shin, Toshifumi, and Boris, as applied to claim 7 above, and further in view of Silver (US 9395192 B1).

Regarding claim 9, the combination of Kangaspunta, Fathi, Shuji, Shizuo, Shin, Toshifumi, and Boris, as applied to claim 7 above, does not teach forming the driving margin of the smoothed exterior edges comprises: trimming the outward edges inward.
Silver teaches forming the driving margin of the smoothed exterior edges comprises: trimming the outward edges inward (Silver, Cols. 22-23, Lines 45-20, “such as extending edges or removing segments or complete edges as well… adjust its boundary data to correspond to combined edges or edges that have been removed or extended”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta, Fathi, Shuji, Shizuo, Shin, Toshifumi, and Boris with forming a driving margin by trimming the outward edges inward or Silver in order to increase the efficiency and accuracy of detecting the surface feature. By removing edges and boundaries, the outward edges are contracted. By removing or combining duplicates such as parallel edges, this allows the system to have a more accurate representation of the surface features. As stated in Silver, “In addition, after extracting edge data, the computing system of vehicle 400 may modify the edge data to improve the efficiency and accuracy of the detection” (Silver, Col. 22, Lines 45-46). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta, Fathi, and Shuji, as applied to claim 13 above, and further in view of Toshifumi (KR 20180100355 A) and Boris (WO 2012034236 A1).

Regarding claim 16, the combination of Kangaspunta, Fathi, and Shuji, as applied to claim 13 above, teaches creating graphing polygons includes an eighth processor including executable code comprising: creating at least one convex polygon from the at least one drivable surface. the at least one convex polygon including exterior edges (Fathi, Col. 31, Lines 57-67, “based on all or part of the metadata extractable from the wireframe such as surface areas, sematic attributes like ridge, gutter, gable, convex and concave” AND Col. 6, Lines 1-37, “In other words, the wireframe rendering can be an edge or skeletal representation of a real-world object which consists of points, lines, arcs, circle, and other curves that define the edges or center lines of objects”); smoothing the exterior edges (Fathi, Col. 6, Lines 1-37, “This 3D representation can be created by specifying each edge of the physical object where two mathematically continuous smooth surfaces meet, or by connecting an object's constituent vertices using straight lines or curves. In other words, the wireframe rendering can be an edge or skeletal representation of a real-world object which consists of points, lines, arcs, circle, and other curves that define the edges or center lines of objects”); adding the at least one SDSF trajectory to the at least one drivable surface (Kangaspunta, Cols. 18-19, Lines 18-46, “the localization component 1120, the perception component 1122, the semantic segmentation component 136, the planning component 1124, the one or more system 35 controllers 1126, and the LIDAR filter component 138 can additionally, or alternatively, be accessible to the vehicle 1102 (e.g., stored on, or otherwise accessible by, memory remote from the vehicle 1102… In some examples, multiple trajectories can be substantially simultaneously generated (e.g., within technical tolerances) in accordance with a receding horizon technique, wherein one of the multiple trajectories is selected for the vehicle 1102 to navigate”). 
The combination of Kangaspunta, Fathi, and Shuji does not teach forming a driving margin based on the smoothed exterior edges. 
Toshifumi teaches forming a driving margin based on the smoothed exterior edges (Toshifumi, Page 13, Paragraph 2, “Therefore, the package H becomes the working area HA + the interposer HB + the interposer HB + the side holding HC + the side holding HC. The width Wb of the one leg HB and the width Wc of the side holding HC are set to be not more than twice the width of the working machine mounted on the traveling working vehicle 100”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta, Fathi, and Shuji with forming a driving margin based on the smoothed exterior edges of Toshifumi so that the working machine does not extend outside the boundary. Forming a driving margin gives the working machine extra room, so that it does not function outside of the boundaries. As stated in Toshifumi, “the width for ensuring that the working machine does not protrude out of the package is calculated as the minimum setting width” (Toshifumi, Page 13, Paragraph 2). 
The combination of Kangaspunta, Fathi, Shuji, and Toshifumi does not teach removing interior edges from the at least one drivable surface according to at least one third pre-selected criterion.
Boris teaches removing interior edges from the at least one drivable surface according to at least one third pre-selected criterion (Boris, Page 24, Paragraphs 00123-00127, “Long edges are deleted from the triangulation network to remove false connections (such as gaps between parallel wires) and to separate objects that are not supposed to be connected (such as parallel vertical poles)… Then one constructs a prism with the defined base (for example the convex hull best fit to a circle) and having a height equal to the chosen vertical step along the height of the pole”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta, Fathi, Shuji, and Toshifumi with removing interior edges according to a third pre-selected criterion of Boris in order to remove false connections or separate objects that are not supposed to be connected. The third pre-selected criterion corresponds to a cylinder with a circle and a height. A vertical pole is one object that is detected by this criterion. Pairs of vertical poles are then separated by deleting the interior edges connecting them. As stated in Boris, “Long edges are deleted from the triangulation network to remove false connections (such as gaps between parallel wires) and to separate objects that are not supposed to be connected (such as parallel vertical poles)” (Boris, Page 24, Paragraph 00123). 

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta, Fathi, Shuji, Toshifumi, and Boris as applied to claim 16 above, and further in view of Afrouzi (US 11199853 B1).

Regarding claim 17, the combination of Kangaspunta, Fathi, Shuji, Toshifumi, and Boris, as applied to claim 16 above, does not teach the smoothing the exterior edges includes a ninth processor including executable code comprising: trimming the exterior edges outward forming outward edges.
Afrouzi teaches the smoothing the exterior edges includes a ninth processor including executable code comprising: trimming the exterior edges outward forming outward edges (Afrouzi, Cols. 104-105, Lines 62-33, “Path line 13008 passing through first internal space 13002 and outside space 13005 may be trimmed leaving only path line 13008 connecting the outer edge of first internal space 13002 to outer edge of outside space 13005 as shown in FIG. 130D. The processor of the VMP robot then marks opening in the wall 13001 as a doorway using an iterative process where theoretical doorway line 13009 perpendicular to path line 13008 connecting the outer edge of first internal space 13002 and the outer edge of outside space 13005 is fit to perimeter 13010). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta, Fathi, Shuji, Toshifumi, and Boris with trimming the exterior edges outward of Afrouzi in order to mark new areas discovered by the robot. When a robot discovers a new territory, it needs to trim the boundary edges in its point cloud outwards in order to incorporate this new area. This allows the robot to have a map of its old and new territories. As stated in Afrouzi, “The VMP robot may then cover second internal space 13003 within the first room 13000, but this time reaches closer to the boundaries detected. The processor of the VMP robot may record covered areas. For example, the processor may mark areas covered within a map or record coordinates corresponding to areas covered” (Afrouzi, Col. 105, Lines 2-8). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta, Fathi, Shuji, Toshifumi, Boris, and Afrouzi, as applied to claim 17 above, and further in view of Silver (US 9395192 B1).

Regarding claim 18, the combination of Kangaspunta, Fathi, Shuji, Toshifumi, Boris, and Afrouzi as applied to claim 17 above, does not teach forming the driving margin of the smoothed exterior edges includes a tenth processor including executable code comprising: trimming the outward edges inward.
Silver teaches forming the driving margin of the smoothed exterior edges includes a tenth processor including executable code comprising: trimming the outward edges inward (Silver, Cols. 22-23, Lines 45-20, “such as extending edges or removing segments or complete edges as well… adjust its boundary data to correspond to combined edges or edges that have been removed or extended”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta, Fathi, Shuji, Toshifumi, Boris, and Afrouzi with forming a driving margin by trimming the outward edges inward or Silver in order to increase the efficiency and accuracy of detecting the surface feature. By removing edges and boundaries, the outward edges are contracted. By removing or combining duplicates such as parallel edges, this allows the system to have a more accurate representation of the surface features. As stated in Silver, “In addition, after extracting edge data, the computing system of vehicle 400 may modify the edge data to improve the efficiency and accuracy of the detection” (Silver, Col. 22, Lines 45-46). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta and further in view of Ma (US 20200355513 A1), Silver (US 9395192 B1), and Dolgov (US 20100274430 A1).

Regarding claim 19, Kangaspunta teaches the TD traveling a path over a surface, the surface including the at least one SDSF, the path including a starting point and an ending point (Kangaspunta, Col. 4, Lines 26-30, “In some examples, the vehicle 102 may be configured to travel across a surface 104 (e.g., a road surface, a drivable surface, and/or a navigable surface, etc.), for example, to transport people and/or cargo from a first location to a second location.” AND Cols. 5-6, Lines 37-42, “represents a navigable surface for the vehicle 102, and/or to determine whether a LIDAR blob (and/or a set of points of a 3D point cloud) represents an obstacle to the vehicle 102… but rather may represent a navigable surface for the vehicle 102. Such LIDAR returns may be filtered out from data that is used to plan a trajectory and/or a route of the vehicle 102 in some embodiments”); accessing a route topology, the route topology including at least one graphing polygon including filtered point cloud data, the filtered point cloud data including labeled features, the point cloud data including a drivable margin (Kangaspunta, Col. 19-20, Lines 62-26, “spatial information (e.g., image data projected onto a mesh, individual "surfels" (e.g., polygons associated with individual color and/or intensity))” AND Col. 5, Lines 37-60, “In some implementations, the vehicle computing system 134 may use the semantic segmentation component 136 and/or the filter component 138 to determine whether a LIDAR blob 140 (and/or a set of points of a 3D point cloud) represents a navigable surface for the vehicle 102” AND Col. 24-25, Lines 45-49, “determining, based at least in part on a label associated with the image, a classification for a pixel associated with the voxel… and determining, based at least in part on a label associated with the image, the classification associated with the portion of the set of points”); determining which of the at least one SDSFs can be traversed based at least on at least one SDSF traversal criterion (Kangaspunta, Col. 4, Lines 26-30, “In some examples, the vehicle 102 may be configured to travel across a surface 104 (e.g., a road surface, a drivable surface, and/or a navigable surface, etc.), for example, to transport people and/or cargo from a first location to a second location.” AND Cols. 5-6, Lines 37-42, “represents a navigable surface for the vehicle 102, and/or to determine whether a LIDAR blob (and/or a set of points of a 3D point cloud) represents an obstacle to the vehicle 102… but rather may represent a navigable surface for the vehicle 102. Such LIDAR returns may be filtered out from data that is used to plan a trajectory and/or a route of the vehicle 102 in some embodiments”). 
Kangaspunta does not teach transforming the point cloud data into a global coordinate system.
Ma teaches transforming the point cloud data into a global coordinate system (Ma, Page 2, Paragraph 0021, “Vehicle l00's real-time pose information collected by sensor 150 of the navigation unit may be used for transforming the point cloud data from the local coordinate system into the global coordinate system by point cloud data registration”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta with transforming the point cloud data into a global coordinate system of Ma in order to have a compilation of the data and use this for later processing. When the vehicle acquires data of its surroundings, this data is in a local format. It will then match this local data with the server’s global data of the surroundings. The local data will also be transformed into the global data for storage and processing. As stated in Ma, “Vehicle l00's real-time pose information collected by sensor 150 of the navigation unit may be used for transforming the point cloud data from the local coordinate system into the global coordinate system by point cloud data registration, for example, based on vehicle l00's poses at the time each point cloud data frame was acquired. In order to register the point cloud data with the matching real-time pose information, sensors 140 and 150 may be integrated as an integrated sensing system such that the cloud point data can be aligned by registration with the pose information when they are collected. The integrated sensing system may be calibrated with respect to a calibration target to reduce the integration errors, including but not limited to, mounting angle error and mounting vector error of sensors 140 and 150” (Ma, Page 2, Paragraph 0021). 
The combination of Kangaspunta and Ma does not teach determining boundaries of the at least one substantially discontinuous surface feature (SDSF); creating SDSF buffers of a pre-selected size around the boundaries. 
Silver teaches determining boundaries of the at least one substantially discontinuous surface feature (SDSF); creating SDSF buffers of a pre-selected size around the boundaries (Silver, Col. 18, Lines 6-23, “For example, the computing system may adjust the boundary data so as to extend a boundary that contains modified edges. The computing system may adjust the boundary data to represent boundaries as indicated by the modified edges. For example, the computing system may adjust the boundary data to extend a boundary that may result from combining the substantially parallel multiple edges in the edge data. Similarly, the computing system may extend boundaries in the boundary data based on the computing system filling in gaps in edges in the edge data.”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta and Ma with determining SDSF boundaries and creating buffers of a pre-selected size around the boundaries of Silver in order to account for the changes made to the edges. When the computing system changes the positioning of the edges, there are areas of uncertainty in the boundary of these edges. Extending the boundaries to create a buffer is necessary when, for example, there are modified edges, combining parallel multiple edges, or when filling in the gaps in edges. As stated in Silver, “For example, the computing system may adjust the boundary data so as to extend a boundary that contains modified edges. The computing system may adjust the boundary data to represent boundaries as indicated by the modified edges. For example, the computing system may adjust the boundary data to extend a boundary that may result from combining the substantially parallel multiple edges in the edge data. Similarly, the computing system may extend boundaries in the boundary data based on the computing system filling in gaps in edges in the edge data” (Silver, Col. 18, Lines 13-23). 
The combination of Kangaspunta, Ma, and Silver does not teach creating an edge/weight graph based at least on the at least one SDSF traversal criterion, the transformed point cloud data, and the route topology; and choosing the path from the starting point to the ending point based at least on the edge/weight graph.
Dolgov teaches creating an edge/weight graph based at least on the at least one SDSF traversal criterion, the transformed point cloud data, and the route topology (Dolgov, Abstract,  “A method of creating an obstacle-free diagram using topological sensor data to form a graph corresponding to a driving path, transforming the graph using discrete heuristics, locally smoothing a plurality of edges of the graph after the transforming, and globally smoothing the graph after the locally smoothing.” AND Page 1, Paragraph 0007, “using topological sensor data to form a graph corresponding to a driving path is provided… transforming the graph using a processor to apply discrete heuristic transformations to the graph, locally smoothing a plurality of edges of the graph after the transforming, and globally smoothing the graph after the locally smoothing.” AND Claims 1 and 10, “creating an obstacle-free diagram using sensor data gathered from a topological sensor configured to detect obstacles within a surrounding environment; locally smoothing a plurality of edges of the graph using the processor after the transforming; and globally smoothing the graph using the processor after the locally smoothing”); and choosing the path from the starting point to the ending point based at least on the edge/weight graph (Dolgov, Abstract, “A method of creating an obstacle-free diagram using topological sensor data to form a graph corresponding to a driving path… Globally smoothing includes defining an intersection potential and minimizing a sum of the function of smoothness, the function of distance, a function of intersections and a function of direction.” AND Page 1, Paragraph 0006-0009, “For instance, a more time or distance efficient driving path may be obtained by planning a driving path… smoothing a lane segment of the graph by minimizing a sum of a function of smoothness and a function of distance, whereas the globally smoothing includes defining an intersection potential and minimizing a sum of the function of smoothness, the function of distance, a function of intersections and a function of direction”).  
It would have been obvious to one of ordinary skill in the art at the time of to modify the invention of Kangaspunta, Ma, and Silver with creating an edge/weight graph based on at least one SDSF traversal criterion, point cloud data, and route topology, and using the edge weight graph to choose a path from a starting to an ending point of Dolgov in order for the vehicle to travel down the easiest route based on a sum of functions. The edge weight graph allows the vehicle to determine which paths are harder or easier based on smoothness, distance, intersection potential, and direction. By laying out each path and their corresponding weights, the vehicle is able to determine which path is the easiest by determining the minimum of the sum of functions. As stated in Dolgov, “Then, f(G,O) is minimized, which is a complex modeling and computationally expensive optimization problem, because the optimization is over the space of all 2D graphs, which involves both continuous variables (coordi-nates of the nodes) and discrete variables (number of nodes and topology of the graph)” (Dolgov, Page 3, Paragraph 0037). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta, Ma, Silver, and Dolgov, as applied to claim 19 above, and further in view of Nagai (WO 2017195403 A1) and Zhang (US 20180181133 A1).

Regarding claim 20, the combination of Kangaspunta, Ma, Silver, and Dolgov, as applied to claim 19 above, does not teach the at least one SDSF traversal criterion comprises: a pre-selected width of the at least one SDSF and a pre-selected smoothness of the at least one SDSF; and a minimum ingress distance and a minimum egress distance between the at least one SDSF and the TD including a drivable surface.
Nagai teaches the at least one SDSF traversal criterion comprises: a pre-selected width of the at least one SDSF and a pre-selected smoothness of the at least one SDSF (Nagai, Page 10, Paragraph 3, “The road surface shape requiring attention is, for example, a groove 92 having a predetermined width or more and a step having a height difference of a predetermined value or more. In addition, the groove |channel 92 is the same as a downward level | step difference, when a width | variety becomes large”); and a minimum ingress distance and a minimum egress distance between the at least one SDSF and the TD including a drivable surface (Nagai, Pages 8-9, Paragraphs 3-1, “Specifically, the road surface shape acquisition unit 46 acquires the road surface shape by acquiring the distance from the vehicle body of the vehicle 100 to the road surface within a range in which the road surface shape can be acquired”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta, Ma, Silver, and Dolgov with a SDSF traversal criterion that comprises a minimum width and smoothness of the SDSF; and a minimum ingress and egress distance between the SDSF and the vehicle of Nagai in order to detect road surfaces that require attention and determine whether the surface is safe to travel on. The vehicle will determine a SDSF based on the width and height of the surface feature. The vehicle is also able to detect the surface feature within a range of itself. This allows the surface feature to be marked as safe, caution, or unable to be driven on. As stated in Nagai, ““Safe”, “Caution” and “Unable to drive” are defined according to the parameter value. The parameter value ranges for “safety”, “attention travel”, and “impossible travel” are determined based on the shape of the vehicle 100, particularly the minimum ground clearance, tire width, and the like.” (Nagai, Page 11, Paragraph 2). 
The combination of Kangaspunta, Ma, Silver, Dolgov, and Nagai does not teach the minimum ingress distance between the at least one SDSF and the TD accommodating approximately a 90° approach by the TD to the at least one SDSF. 
Zhang teaches the minimum ingress distance between the at least one SDSF and the TD accommodating approximately a 90° approach by the TD to the at least one SDSF (Zhang, Page 7 Paragraph 0130 “FIG. 3(c) shows the vehicle climbing stairs. The safest trajectory is to steer in the direction perpendicular to the incline to avoid tipping or sliding sideways, falling off the side or colliding with barriers/walls if they are present”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kangaspunta, Ma, Silver, Dolgov, and Nagai with the vehicle approaching a SDSF at an approximately 90° angle of Zhang in order to steer the vehicle in the safest trajectory. The vehicle is less likely to tip over and less likely to fall sideways when approaching SDSF, such as steps, at a right angle. As stated in Zhang, “The safest trajectory is to steer in the direction perpendicular to the incline to avoid tipping or sliding sideways, falling off the side or colliding with barriers/walls if they are present” (Zhang, Page 7, Paragraph 0130). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/ANSHUL SOOD/Primary Examiner, Art Unit 3669